DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recess in the outer surface of the female portion with the fingers disposed within the recess must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
40A, 40B, 40C, 40D, 40E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the circumference of said annular band".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6511290, Gatley.
	In regards to claim 20, in Figures 3-5 and paragraphs detailing said figures, Gatley discloses a conduit locking band comprising: an annular band (126) having a tensioner (176), with said annular band being configured to engage the male portion of the first cylindrical conduit; a plurality of fingers (144) extending from and disposed radially on said annular band, said plurality of fingers configured to be at least partially disposed within the recess and to engage the engagement protrusion of the female portion of the second cylindrical conduit; and wherein said tensioner is manipulatable to adjust the circumference of the annular band to move the conduit locking band between an unclamped position and a clamped position; wherein the circumference of said annular band when in said unclamped position is greater than the circumference of said annular band when in said clamped position.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-7 and 9-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose a conduit locking system for defining an exhaust pathway, the conduit locking system comprising: a first cylindrical conduit having a first end and an opposing second end, the first end including a male portion having an outer diameter and the second end including a female portion, wherein the female portion comprises an outer surface including an engagement protrusion radially disposed on the outer surface; wherein the female portion comprises an inner diameter sized to receive a second male portion of a second cylindrical conduit to couple the first cylindrical conduit to the second cylindrical conduit to define the exhaust pathway therethrough; a conduit locking band comprising: an annular band having a tensioner and configured to engage the male portion of the first cylindrical conduit; a locking arrangement coupled to the annular band and comprising a plurality of fingers, the plurality of fingers disposed radially about the annular band and configured to engage an engagement protrusion of a female portion of the second cylindrical conduit when the second cylindrical conduit is coupled to the first cylindrical conduit; wherein the conduit locking band is configured to move from an unclamped position to a clamped position, wherein the conduit locking band has a clamped circumference when in the clamped position, and has an unclamped circumference when in the unclamped position, and wherein the unclamped circumference is greater than the clamped circumference.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art illustrates the state of the art regarding applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679